ACCEPTED
                                                                                                                  03-12-00117-CR
                                                                                                                         4729873
                                                                                                        THIRD COURT OF APPEALS
                                                                                                                   AUSTIN, TEXAS
                                             TRACY D. CLUCK                                                   4/1/2015 2:24:46 PM
                                                                                                                JEFFREY D. KYLE
                                                     ATTORNEY AT LAW
                                                                                                                           CLERK
                                                       Post Office Box 855
Telephone (512) 264-9997                         Dripping Springs, Texas 78620                     Toll Free (866) 380-9997


                                                                                                FILED IN
                                                                                         3rd COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                         4/1/2015 2:24:46 PM
                                                      April 1,2015                         JEFFREY D. KYLE
                                                                                                 Clerk
             Third Court of Appeals
             P.O. Box 12547
             Austin, TX 78711

                       Re:    Saul Salinas v. The State of Texas; No. 03-12-00117-CR;
                              In The Third Court of Appeals—Austin

             To The Honorable Court,

                     This letter certifies that I have, on March 26, 2015, forwarded a copy of the
             opinion and judgment, along with notification of appellant's right to file a pro se petition
             for discretionary review under Rule 68, to Appellant, Saul Salinas, by certified mail,
             return-receipt requested, to his last known address (Per TDCJ website 3/26/2015).

                     Attached hereto you will find a copy of the letter sent to Appellant, a certified
             mail receipt and a return receipt, in compliance with Rule 48.4.

                       Please let me know if the court requires anything further in this regard.


                                                               Respectfully submitted,



                                                               Tracy D. Cluck
                                                               Attorney for Appellant
                                                               Saul Salinas




             Enclosure
                                          TRACY D. CLUCK                                             fcoPV)
                                                   ATTORNEY
                                                   A T T r t D W C V AT
                                                                     AT LAW
                                                                        I AlA/                         V*'         /


                                                     Post Office Box 855
Telephone (512) 264-9997                       Dripping Springs, Texas 78620                      Toll Free (866) 380-9997




                                                   March 26, 2015


             Saul Salinas, TDCJ #01716946
             TDCJ—William G. McConnell Unit
             3001 South Emily Drive
             Beeville,TX 78102

                      Re:   Saul Salinas v. The State of Texas; 03-12-00117-CR; In The Court of
                            Appeals for the Third District of Texas—Austin

             Dear Mr. Salinas,

                     Enclosed you will find a copy of the judgment and memorandum opinion of the
             Third Court of Appeal at Austin affirming your conviction. I am sorry that the decision
             of the appellate court is not favorable for you.

                     My appointment does not include filing a petition for discretionary review with
             the Texas Court of Criminal Appeals to appeal the decision of the Third Court of
             Appeals. You have a right to file a petition for discretionary review with the Texas Court
             of Criminal Appeals under Rule 68 of the Texas Rules of Appellate Procedure (the Texas
             Rules of Appellate Procedure, which sets out the rules for filing a petition for
             discretionary review with the Court of Criminal Appeals, should be available to you in
             the prison law library). The address for the Texas Court of Criminal Appeals is P. O.
             Box 12308, Austin, Texas 78711. If you desire to do this you will need to either hire an
             attorney to do this for you or do this yourself (this is called pro se). This must be done
             within thirty days of the date of the Court of Appeals judgment. However, you may
             request, within thirty days of the date of the Court of Appeals judgment, a sixty-day
             extension, which is usually granted (a first extension is generally routinely granted by the
             Court). Unlike your first appeal to the Court of Appeals, the Texas Court of Criminal
             Appeals, which is the highest appellate court for criminal matters in the state, is not
             required to accept your appeal.

                     I only briefed the issues that I believed could be successful in this appeal and that
             were properly preserved for appellate review by your trial counsel. There may be other
             issues that you can raise by a writ of habeas corpus. I am not appointed to do a writ for
             you and you are not entitled to an appointed lawyer for a writ. You will need to hire a
             lawyer to help you with a writ or pursue it yourself.
                                       i have previously provided you with a complete paper copy of the Reporter's
                                Record and Clerk's Record filed in your case. You may also request a written copy of
                                your record from the San Saba County District Clerk, 500 E. Wallace, San Saba, Texas
                                76877. Please let me know if you need my help in obtaining your record.


                                      Please let me know if you have any questions or if I can be of any assistance.
                                                                                           \

                                                                               With kindest regards,



                                                                               Tracy D. Cluck




                                Enclosures

                                U.S. Mail, CMRRR # 7012 1010 0000 6556 3609




     U.S. Postal Service™
     CERTIFIED MAIL™ RECEIPT



LD
J]


n        Return Receipt Fee
n    (Endorsement Required)
a
      Restricted •elivery Fee
     (Endorsement Required)

HI
•      Total Postage & Fees
HI
     Sent
ru
     Sireei'Apf.No.
          if, Apt. No.;


     City.
                     mSzL
            W^x^uL/^jnu                         See Reverse for Instructions
     PS Form 3800, August 2006